USCA11 Case: 20-10524    Date Filed: 10/20/2021   Page: 1 of 11




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 20-10524
                 Non-Argument Calendar
                 ____________________

JANE DELOVSKY,
                                            Plaintiff-Appellant,
versus
WAL-MART STORES, INC.,


                                                    Defendant,


JANE DOE,
WAL-MART STORES EAST, LP,


                                        Defendants-Appellees.
USCA11 Case: 20-10524       Date Filed: 10/20/2021    Page: 2 of 11




2                      Opinion of the Court               20-10524

                    ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
              D.C. Docket No. 1:18-cv-00207-ELR
                    ____________________

Before WILLIAM PRYOR, Chief Judge, NEWSOM, and ANDERSON,
Circuit Judges.
PER CURIAM:
       Jane Delovsky appeals pro se the summary judgment against
her complaint about the alleged negligence of Wal-Mart Stores
East, LP, for failing to maintain its premises in a safe condition,
negligent maintenance and inspection of a cart escalator, employee
negligence, and failure to train. Delovsky sustained injuries after
walking through safety obstruction guards to put her shopping cart
on a cart escalator. The district court denied Delovsky’s motions to
subpoena witnesses, to amend her complaint, and to strike the mo-
tion for summary judgment against her complaint, and it then
granted that motion. We affirm.
       Delovsky drove to a Walmart store in Chamblee, Georgia,
to purchase groceries for her Thanksgiving meal. The store had a
small parking lot level with its main entrance and an underground
parking garage with separate escalators for customers and for their
shopping carts. Delovsky parked in the underground garage and
rode the customer escalator up to the store.
USCA11 Case: 20-10524        Date Filed: 10/20/2021    Page: 3 of 11




20-10524               Opinion of the Court                        3

       After purchasing groceries, Delovsky asked Barbara Hall, a
Walmart customer host, how to get her shopping cart to the park-
ing garage. Hall told Delovsky about the escalator system and, as
shown on a store surveillance video recording, Hall accompanied
Delovsky up to the plastic safety guards. Each safety guard had two
warning signs. The left guard had signs that stated “CARTS ONLY”
and “NO CHILDREN” with an illustration that barred children
from sitting in the cart. The right guard had signs that stated “NO
ENTRY” and “STAND CLEAR” with an illustration that barred
persons from entering the cart escalator.
       A surveillance video recording showed that, after Delovsky
failed one time to push her shopping cart on the cart escalator, she
walked behind her cart through the safety guards. Hall later testi-
fied that she yelled for Delovsky to “turn the cart aloose” and,
when Delovsky did not respond, she grabbed Delovsky’s jacket,
yelled “turn the cart aloose” three to four times, and pressed the
emergency stop button before Delovsky’s cart began its descent.
The video footage showed Hall stop the cart escalator and Delov-
sky turn around, walk back through the safety guards, and begin to
scream while clutching her left arm. Hall directed Delovsky to a
nearby wall and contacted her assistant manager.
       Video footage showed numerous Walmart customers, in-
cluding a child, using the cart escalator without incident. The foot-
age also showed Brandon Hamilton, a cart pusher for Walmart, in-
specting the cart escalator and that twelve customers used the
USCA11 Case: 20-10524         Date Filed: 10/20/2021     Page: 4 of 11




4                       Opinion of the Court                  20-10524

apparatus before Delovsky’s accident, the last of which preceded
her by less than one minute.
          Delovsky, with the assistance of counsel, filed a four-count
complaint in a Georgia court against Walmart, which promptly re-
moved the action to the district court. Delovsky complained of
premises liability, negligent maintenance and inspection, employee
negligence, and failure to train. Delovsky alleged that Walmart was
negligent in failing to “post signs or instructions reasonably calcu-
lated to provide . . . instructions and/or warnings on use of the cart
escalator”; in “failing to shut down . . . or limit access to the system
while it was broken or otherwise malfunctioning”; in “us[ing] a sys-
tem inherently or unreasonably dangerous . . . [without] safety bars
or mechanisms designed to prevent . . . invitees from falling down
or onto the cart escalator”; and in “not properly check[ing] shop-
ping carts to insure they were not broken or otherwise incompati-
ble with the cart escalator system.” Delovsky also alleged that she
fell when the cart escalator “gave way” as she tried to push her cart
onto it and that she was harmed because “Jane Doe improperly ad-
vised/instructed [her] on the use of the cart escalator system and
. . . failed to hit the ‘Stop button/switch’ timely after [her] fall.”
       When deposed, Hamilton testified that the cart escalator
functioned properly on the day of Delovsky’s accident. Hamilton—
consistent with video surveillance footage—described riding down
the customer escalator about ten minutes before the incident to
examine the adjoining cart escalator. Video footage also corrobo-
rated Hamilton’s testimony that, after Delovsky’s accident, he put
USCA11 Case: 20-10524        Date Filed: 10/20/2021     Page: 5 of 11




20-10524               Opinion of the Court                         5

the cart escalator in reverse and removed her cart and that, minutes
after another employee restarted the apparatus, Walmart custom-
ers used the cart escalator without incident.
       Hall testified that Delovsky caused her own injuries. Hall re-
called instructing Delovsky to push her shopping cart through the
safety guards and the rail would take the cart down to the parking
garage. Hall testified that Delovsky walked through the safety
guards and failed to release her shopping cart despite Hall’s instruc-
tions to do so. Hall recounted that she grabbed Delovsky’s jacket
while pushing the emergency stop button with her right hand, that
Delovsky released her cart, and that she turned around and walked
back through the safety guards screaming and holding her left arm.
Hall also stated—consistent with video footage—that Delovsky
never fell and walked out of the cart escalator and that the store
restarted the cart escalator after Delovsky’s accident.
       Delovsky testified that she saw two plastic guards in front of
the entrance to the cart escalator, but she could not recall whether
the guards bore warning signs. She recalled that Hall told her to
push her shopping cart onto the cart escalator, that it took several
attempts to push her cart onto its escalator, that the escalator was
“broken” and not moving, that she somehow ended up on the ap-
paratus with her cart, and that the escalator started moving after
she stepped onto it. Delovsky could not recall how she exited the
cart escalator, only that she was in serious pain once outside the
escalator. She also testified that she did not fall on the escalator.
USCA11 Case: 20-10524       Date Filed: 10/20/2021    Page: 6 of 11




6                      Opinion of the Court               20-10524

        During discovery, Delovsky’s attorney withdrew and, after
Delovsky elected to represent herself, she twice moved unsuccess-
fully for issuance of subpoenas duces tecum. The district court de-
nied Delovsky’s first motion that sought records from her former
attorneys, a video recording of her accident from Walmart, and a
copy of the police report from the Chamblee Police Department.
The district court ruled that Delovsky had yet to request the mate-
rials using traditional means of discovery and urged her to com-
municate with Walmart. The district court denied Delovsky’s sec-
ond motion for subpoenas for “fail[ing] to articulate . . . whom she
is requesting to subpoena and what relevant evidence she seeks to
obtain.”
        After Walmart moved for summary judgment, Delovsky
filed motions for leave to amend her complaint to add Hall as a
defendant and to issue subpoenas to two elevator servicing compa-
nies, the Chamblee Police Department, and Walmart. The district
court denied both of Delovsky’s motions as untimely and also de-
nied her motion to amend as unduly prejudicial to Hall and to
Walmart.
       Delovsky next filed a motion to strike the motion for sum-
mary judgment as untimely filed and served, but the district court
denied her motion. Delovsky argued that Walmart had filed and
served its motion one day after the deadline for filing dispositive
motions. Walmart responded that its motion was timely filed and
served electronically and, with respect to service by mail, it moved
for a one-day extension of time to complete service of process on
USCA11 Case: 20-10524        Date Filed: 10/20/2021     Page: 7 of 11




20-10524               Opinion of the Court                         7

Delovsky. See Fed. R. Civ. P. 6(b)(1)(B). The district court found
that Walmart timely had filed its motion and effectuated electronic
service, and as to service by mail, the district court granted
Walmart a one-day extension to complete service on Delovsky.
       The district court entered summary judgment in favor of
Walmart. The district court ruled that Delovsky’s lack of evidence
doomed her complaints of premises liability, negligent mainte-
nance or inspection, and failure to properly train. The district court
also ruled that Delovsky’s complaint for employee negligence and
respondeat superior failed as a matter of law.
        Three standards of review govern this appeal. We review de
novo the summary judgment in favor of Walmart. See Newcomb
v. Spring Creek Cooler Inc., 926 F.3d 709, 713 (11th Cir. 2019). We
review for clear error the finding of fact regarding the timeliness of
filing and service by Walmart. See United States v. Gupta, 363 F.3d
1169, 1173 (11th Cir. 2004). We review for abuse of discretion the
decisions to extend the time for Walmart to effect service of pro-
cess, see Advanced Estimating Sys., Inc. v. Riney, 77 F.3d 1322,
1325 (11th Cir. 1996), to deny Delovsky leave to amend her plead-
ing, see Laurie v. Ala. Ct. of Crim. Appeals, 256 F.3d 1266, 1274
(11th Cir. 2001), and to deny her requests for subpoenas, see Hol-
loman v. Mail-Well Corp., 443 F.3d 832, 837 (11th Cir. 2006).
       The district court did not err by entering summary judg-
ment in favor of Walmart. Delovsky failed to establish a material
factual dispute about whether the condition of the premises at
Walmart or its negligent maintenance or inspection caused her
USCA11 Case: 20-10524          Date Filed: 10/20/2021      Page: 8 of 11




8                        Opinion of the Court                   20-10524

injury because the evidence “quite clearly contradict[ed] . . . [her]
story” that the cart escalator malfunctioned. See Scott v. Harris,
550 U.S. 372, 378 (2007). The surveillance video recording, which
showed customers using the cart escalator safely before Hamilton’s
inspection and then before and after Delovsky’s accident, estab-
lished that the escalator was maintained and operable and that she
injured herself by holding onto her cart past the safety guards. Id.
at 378–79. Nor did Delovsky create a material factual dispute about
whether Walmart could be held liable for its employees’ negli-
gence, their violation of a safety rule or policy, or their lack of train-
ing about using the cart escalator or its emergency stop button.
The video recording showed that signs on both plastic guards
warned against persons entering the cart escalator, that Hall mon-
itored the cart escalator, and that she accompanied Delovsky to the
cart escalator, promptly stopped the apparatus after Delovsky
walked through the safety guards, and attended to Delovsky after
her accident. See id. Because there existed “no genuine dispute as
to any material fact and [Walmart was] entitled to judgment as a
matter of law,” Fed. R. Civ. P. 56(a), the district court correctly en-
tered summary judgment in the company’s favor.
        We cannot say that the district court clearly erred by accept-
ing the motion of Walmart for summary judgment as timely filed.
The district court ordered the parties to file dispositive motions
within 30 days after the close of discovery. Because the district
court scheduled discovery to end on July 14, 2019, Walmart timely
filed its motion for summary judgment on August 13, 2019.
USCA11 Case: 20-10524        Date Filed: 10/20/2021      Page: 9 of 11




20-10524                Opinion of the Court                         9

       The district court did not abuse its discretion by granting
Walmart an extension of time to serve its dispositive motion on
Delovsky by mail. See Fed. R. Civ. P. 6(b)(1)(B). The district court
correctly took into account “all relevant circumstances . . ., includ-
ing the danger of prejudice to [Delovsky], the length of delay and
its potential impact on judicial proceedings, the reason for the de-
lay, including whether it was within the reasonable control of
[Walmart], and whether [it] acted in good faith.” Pioneer Inv.
Servs. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993).
The district court reasonably determined that Delovsky was not
prejudiced by Walmart mailing its dispositive motion to her one
day after having timely served her electronically.
       The district court reasonably retitled counts two and three
of Delovsky’s complaint. Delovsky titled count two as “Vicarious
Liability/Failure to Train,” but the district court accurately retitled
the count as a claim of “Negligent Maintenance or Inspection” be-
cause Delovsky alleged that Walmart was responsible for the “con-
duct . . . [of] the individuals responsible for inspecting, cleaning,
and maintaining the cart escalator” and for “the consequences of
their negligence.” The district court also appropriately retitled
count three, which Delovsky titled “Negligence of Jane Doe &
Walmart Respondeat Superior,” as a claim of “Employee Negli-
gence and Respondeat Superior.” That latter title correctly restruc-
tured count three to eliminate a claim against Jane Doe, who De-
lovsky failed timely to move to replace with Hall as defendant, and
accurately described Delovsky’s claim to hold Walmart responsible
USCA11 Case: 20-10524        Date Filed: 10/20/2021     Page: 10 of 11




10                      Opinion of the Court                 20-10524

for its employee’s alleged negligence in instructing a customer how
to use and in operating the cart escalator.
       The district court did not abuse its discretion by denying De-
lovsky’s motion to amend her complaint to add Hall as a defend-
ant. Federal Rule of Civil Procedure 15 states that “[t]he [district]
court should freely give leave when justice so requires,” Fed. R.
Civ. P. 15(a)(2), but it can deny leave for reasons “such as undue
delay, bad faith or dilatory motive on the part of the movant,” Fo-
man v. Davis, 371 U.S. 178, 182 (1962). The parties identified Hall
as the Jane Doe named in Delovsky’s complaint by May 11, 2018.
Delovsky waited until September 18, 2019, to request leave to
amend her complaint, and by then the parties had completed dis-
covery and Walmart had moved for summary judgment. The dis-
trict court reasonably determined that both Hall and Walmart
would be unfairly prejudiced by Delovsky’s delay.
        The district court also did not abuse its discretion by denying
Delovsky’s three motions to subpoena witnesses. Delovsky filed
her first motion for subpoenas without attempting to obtain the
materials she sought by discovery request. See Fed. R. Civ. P.
45(d)(1) (“A party . . . responsible for issuing and serving a subpoena
must take reasonable steps to avoid imposing undue burden or ex-
pense on a person subject to the subpoena.”). Delovsky had yet to
ask that her attorneys produce records she needed or that law en-
forcement and Walmart provide her copies of the police report and
of video recordings of her accident. Delovsky’s second motion
failed to identify whom to subpoena or what evidence she wanted.
USCA11 Case: 20-10524       Date Filed: 10/20/2021    Page: 11 of 11




20-10524               Opinion of the Court                       11

And Delovsky’s third motion came too late after the close of dis-
covery and in response to the motion for summary judgment. See
Estep v. United States, 251 F.2d 579, 582 (5th Cir. 1958) (“[D]iscre-
tion . . . [rests with the district] court to refuse to subpoena wit-
nesses for an indigent party in a civil proceeding” “to prevent abuse
of its process.”).
      We AFFIRM the summary judgment in favor of Walmart.